               Case 4:18-cr-00220-HSG Document 54 Filed 06/04/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                                    UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14                                            OAKLAND DIVISION

15
     UNITED STATES OF AMERICA,                        )    CASE NO. CR 18-00 HSG
16                                                    )
                    Plaintiff,                        )    [PROPOSED] PRELIMINARY ORDER OF
17                                                    )    FORFEITURE
        v.                                            )
18                                                    )
     ANDREW GARCIA,                                   )
19                                                    )
                    Defendant.                        )
20                                                    )

21           Having considered the application for a preliminary order of forfeiture filed by the United States
22 and the Judgment and Commitment entered on June 21, 2019 wherein the defendant was ordered to

23 forfeit the following property, and good cause appearing,

24           IT IS HEREBY ORDERED that the following property is forfeited to the United States:
25           a) One Sig Sauer .40 caliber handgun bearing serial number 24B346904 (CATS ID: 18-FBI-
26              008038)
27

28
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 18-00220 HSG                         1
              Case 4:18-cr-00220-HSG Document 54 Filed 06/04/20 Page 2 of 3




 1          b) All ammunition seized in or with the Sig Sauer .40 caliber handgun bearing serial number

 2             24B346904, including but not limited to thirteen rounds of .40 caliber ammunition (CATS

 3             ID: 18-FBI-008038)

 4          c) One Browning .380 caliber handgun bearing serial number 51HZT12298 (CATS ID: 18-FBI-

 5             008040)

 6          d) All seized in or with the Browning .380 caliber handgun bearing serial number 51HZT12298,

 7             including but not limited to eight rounds of Hornady .380 caliber ammunition (CATS ID: 18-

 8             FBI-008040)

 9 pursuant to Title 18, United States Code, Section 924(d), Title 28, United States Code, Section 2461(c)

10 and the procedures outlined in Rule 32.2 of the Federal Rules of Criminal Procedure.
           IT IS FURTHER ORDERED that the United States, through its appropriate agency, shall seize
11
   the forfeited property forthwith and publish on www.forfeiture.gov, a government website for at least
12
   thirty days, notice of this Order, notice of the government’s intent to dispose of the property in such
13
   manner as the Attorney General may direct and provide notice that any person, other than the defendant,
14
   having or claiming a legal interest in the property, must file a petition with the Court and serve a copy
15
   on government counsel with (30) days of the final publication of notice or of receipt of actual notice,
16
   whichever is earlier;
17
           IT IS FURTHER ORDERED that the government may conduct discovery in order to identify,
18
   locate or dispose of property subject to forfeiture in accordance with Rule 32.2(b)(3) of the Federal
19
   Rules of Criminal Procedure; and
20
           IT IS FURTHER ORDERED that the Court to retain jurisdiction to enforce the Preliminary
21
   Order of Forfeiture, and to amend it as necessary, pursuant to Federal Rule of Criminal Procedure
22
   32.2(e); and
23
           IT IS FURTHER ORDERED that pursuant to Rule 32.2(b)(4) of the Federal Criminal Rules of
24
   Procedure, this Preliminary Order of Forfeiture shall become final as to the defendant at the time of
25
   sentencing and shall be made part of the sentence and included in the judgment.
26
   //
27 //

28 //
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 18-00220 HSG                         2
             Case 4:18-cr-00220-HSG Document 54 Filed 06/04/20 Page 3 of 3




 1         IT IS SO ORDERED this 4th day of       June, 2020.
 2

 3                                        ______________________________
                                          HON. HAYWOOD S. GILLIAM, JR.
 4                                        United States District Judge

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] PRELIMINARY ORDER OF FORFEITURE
     CR 18-00220 HSG                         3
